United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 19-3507
                       ___________________________

                                Mitchell Wood

                                     Plaintiff - Appellant

                                       v.

                                 Justin Wooten

                                    Defendant - Appellee
                                 ____________

                    Appeal from United States District Court
              for the Eastern District of Missouri - Cape Girardeau
                                 ____________

                         Submitted: September 22, 2020
                             Filed: January 28, 2021
                                ____________

Before SMITH, Chief Judge, BENTON and KOBES, Circuit Judges.
                              ____________

BENTON, Circuit Judge.

      Mitchell D. Wood sued officer Justin Wooten under 42 U.S.C. § 1983 for
unreasonable seizure in violation of the Fourth Amendment. The district court1
granted summary judgment to Wooten. Wood v. Wooten, 2019 WL 5394506, at *6


      1
       The Honorable Abbie Crites-Leoni, United States Magistrate Judge for the
Eastern District of Missouri.
(E.D. Mo. Oct. 22, 2019). Having jurisdiction under 28 U.S.C. § 1291, this court
affirms.

      In the early morning of October 23, 2016, Scott County Deputy Sheriff Toby
Haynes pulled Wood over for driving with a broken headlight. Operating a vehicle
with a broken headlight at night is illegal in Missouri. §§ 307.040.1, 307.105.1,
307.020(9), RSMo 2016. Checking the records, Haynes discovered an outstanding
warrant for an unpaid traffic ticket. Haynes called Justin Wooten, a superior, to tell
him he had stopped Wood.

       Wooten then called the Sheriff. (At the time, Wood’s estranged wife was
rumored to be in a romantic relationship with the Sheriff.) The Sheriff told Haynes
to treat Wood the same as everyone else. Wooten relayed this to Haynes.

       Haynes drove Wood to the station because of the outstanding warrant. He did
not tell Wood he was under arrest. He did not handcuff him. Wood rode in the front
seat of the vehicle with Haynes. Arriving at the station, they met Wooten. He and
Haynes discussed the broken headlight and the outstanding warrant. Wooten then
handcuffed Wood. He informed Wood he was under arrest for driving while
intoxicated.

      Wood sued Wooten for unlawful arrest. The district court granted summary
judgment to Wooten, determining he had probable cause to arrest Wood. The court
declined to consider qualified immunity.

      This court reviews de novo the grant of summary judgment, viewing the facts
most favorably to the nonmoving party. Torgerson v. City of Rochester, 643 F.3d
1031, 1042 (8th Cir. 2011) (en banc). This court affirms if there is “no genuine
dispute as to any material fact and the movant is entitled to judgment as a matter of
law.” Fed. R. Civ. P. 56(a).




                                         -2-
      The issue is whether the undisputed facts establish that Wooten had probable
cause to arrest Wood.

       First, Wood had an outstanding warrant at the time of arrest. It is undisputed
that the warrant was valid. A valid bench warrant provides probable cause for an
arrest. Luckes v. Cnty. of Hennepin, 415 F.3d 936, 939 (8th Cir. 2005).

       Second, Wood was driving with a broken headlight in violation of Missouri
law. See §§ 307.040.1, 307.105.1, 307.020(9), RSMo 2016. “An officer has
probable cause to make a warrantless arrest when the facts and circumstances are
sufficient to lead a reasonable person to believe that the defendant has committed or
is committing an offense.” United States v. Torres-Lona, 491 F.3d 750, 755-56 (8th
Cir. 2007), citing Beck v. Ohio, 379 U.S. 89, 91 (1964). A traffic violation, no
matter how minor, gives probable cause for a traffic stop. United States v.
Bloomfield, 40 F.3d 910, 915 (8th Cir. 1994) (en banc). Officers may arrest
individuals for minor infractions. See United States v. Burtton, 599 F.3d 823, 829
(8th Cir. 2010), quoting Virginia v. Moore, 553 U.S. 164, 171 (2008).

      For either reason, Wooten had probable cause to arrest Wood.

      Wood argues that Wooten lacked probable cause because he told Wood he
was arresting him for a DWI, not the warrant or the broken headlight.

       Wood’s argument fails. First, it is undisputed that, by talking with Haynes,
Wooten knew about the warrant and broken headlight before arresting Wood. See
United States v. Edwards, 891 F.3d 708, 711-12 (8th Cir. 2018). An officer does
not have to personally witness the events providing probable cause. Id. He or she
may rely on the “collective knowledge of all law enforcement officers involved in
the investigation . . . if there is some degree of communication.” Id. Wooten was
aware of two valid grounds for Wood’s arrest.




                                         -3-
       Second, an officer’s wrongly-stated reason for an arrest does not nullify an
otherwise lawful arrest. See Devenpeck v. Alford, 543 U.S. 146, 153-54 (2004),
quoting Whren v. United States, 517 U.S. 806, 813 (1996). “[T]he validity of the
arrest should be judged by whether the arresting officers actually had probable cause
for the arrest, rather than by whether the officers gave the arrested person the right
reason for the arrest.” United States v. Lester, 647 F.2d 869, 873 (8th Cir. 1981).
An officer’s “alleged motive for the arrest cannot vitiate an otherwise lawful arrest.”
Peterson v. Kopp, 754 F.3d 594, 599 (8th Cir. 2014), citing Whren, 517 U.S. at 813.
Regardless of the officer’s stated reasons, an outstanding warrant can justify an
arrest. See Rodgers v. Knight, 781 F.3d 932, 939 (8th Cir. 2015) (holding that where
officers seized the defendant for a firearms violation despite a valid conceal-and-
carry, the defendant’s outstanding warrant for failure-to-appear-in-court justified the
seizure).

      As a result, although Wooten told Wood he was under arrest for a DWI, he
had probable cause based on the outstanding warrant or the broken headlight.

       Wood also alleges that after the fact, Wooten fabricated evidence about the
arrest (and then invoked his Fifth Amendment right about it). This later conduct
does not negate Wooten’s probable cause at the time of the arrest. See Bowden v.
Meinberg, 807 F.3d 877, 881-82 (8th Cir. 2015). Excluding the allegedly fabricated
evidence, Wooten had probable cause based on the outstanding warrant or the
broken headlight. See id.

      The district court correctly granted summary judgment to Wooten.

                                    *******

      The judgment is affirmed.
                       ____________________________




                                         -4-